      Case 3:21-cv-00240-B Document 1 Filed 02/03/21               Page 1 of 5 PageID 1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 DERRICK HAYES,                                 §
                                                §
        Plaintiff,                              §
                                                §
 v.                                             §
                                                § CIVIL ACTION NO. 3:21-cv-00240
 ABDIKANI DIRIE and                             §
 PASCHALL TRUCK LINES, INC.                     §
                                                §
        Defendants.                             §


       DEFENDANT PASCHALL TRUCK LINES, INC.’S NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. § 1441, Defendant, Paschall Truck Lines, Inc. (“Paschall” or

“Defendant”), hereby removes to this Court the state court action described in Paragraph 1 below.

Pursuant to 28 U.S.C. § 1446(a), Defendant sets forth the following “short and plain statement of

the grounds for removal.”

                                 A. THE REMOVED CASE

       1.     The removed case is a civil action filed with the 116th Judicial District Court of

Dallas County, Texas on December 21, 2020, styled Derrick Hayes v. Abdikani Dirie and Paschall

Truck Lines, Inc., Cause No. DC-20-18765 (the “Lawsuit”).

                      B. DOCUMENTS FROM REMOVED ACTION

       2.     Pursuant to Local Rule 81.1, Defendant attaches the following documents to this

Notice of Removal:

              (a)     an index of all documents that clearly identifies each document and
                      indicates the date the document was filed in state court;
              (b)     a copy of the docket sheet in the state court action; and
              (c)     each document filed in the state court action, except discovery material,
                      with each document filed as a separate attachment.

DEFENDANT PASCHALL TRUCK LINES, INC.’S NOTICE OF REMOVAL                                   Page 1
     Case 3:21-cv-00240-B Document 1 Filed 02/03/21                   Page 2 of 5 PageID 2



Additionally, Defendant is simultaneously filing a separately signed Certificate of Interested

Persons pursuant to Local Rule 3.1(c).

                                   C. REMOVAL IS TIMELY

       3.      Plaintiff, Derrick Hayes (“Plaintiff” or “Hayes”), filed the present civil suit against

Defendant Paschall and Defendant Abdikani Dirie in the 116th Judicial District Court of Dallas

County, Texas (“the Dallas District Court”) on December 21, 2020. Defendant Paschall was

served with Plaintiff’s Original Petition (“the Petition”) on January 4, 2021. Defendant Abdikani

Dirie (“Defendant Dirie”) has not yet been served with Plaintiff’s Petition. In the Petition, Plaintiff

asserts negligence-based causes of action and claims for personal injury damages against

Defendant Paschall and Defendant Dirie.

       4.      Pursuant to 28 U.S.C. § 1446(b)(1), Defendant Paschall has filed this Notice of

Removal within 30 days after receiving Plaintiff’s Original Petition indicating that the present

lawsuit was filed in the Dallas District Court. Accordingly, this removal is timely.

       5.      Pursuant to 28 U.S.C. § 1446(b)(2)(A), all defendants who have been properly

joined and served join in this removal, which is only Defendant Paschall at this time.

                                     D. VENUE IS PROPER

       6.      The United States District Court for the Northern District of Texas, Dallas Division,

is the proper venue for removal of the state court action pursuant to 28 U.S.C. § 1441(a) because

the 116th Judicial District Court of Dallas County, Texas, is located within the jurisdiction of the

United States District Court for the Northern District of Texas, Dallas Division.

                          E. DIVERSITY OF CITIZENSHIP EXISTS

       7.      This is a civil action that falls under the Court’s original jurisdiction pursuant to 28

U.S.C. § 1332 and is one that may be removed to this Court based on diversity of citizenship in

accordance with 28 U.S.C. §§ 1441 and 1446.

DEFENDANT PASCHALL TRUCK LINES, INC.’S NOTICE OF REMOVAL                                        Page 2
         Case 3:21-cv-00240-B Document 1 Filed 02/03/21                          Page 3 of 5 PageID 3



           8.       Plaintiff is a citizen of the State of Texas and was a citizen of the State of Texas at

the time Plaintiff’s Petition was filed in the Dallas District Court and at the time this case was

removed to this Court. Plaintiff was domiciled and resided in Texas and had the intent to remain

in Texas indefinitely. In support of Defendant’s contentions regarding Plaintiff’s citizenship,

Defendant notes that Plaintiff admitted in his Petition that he was a resident of the State of Texas

as of the filing of his Petition on December 21, 2020 and at all relevant times. 1 Further, Defendant

notes that “[a] person’s state of domicile presumptively continues unless rebutted with sufficient

evidence of change.” 2 Therefore, based on the foregoing, Plaintiff is a citizen of the State of Texas

and was a citizen of the State of Texas at the time Plaintiff’s Petition was filed in the Dallas District

Court and at the time this case was removed to this Court.

           9.       Defendant Paschall is a foreign corporation formed under the laws of the State of

Kentucky. Defendant Paschall’s primary place of business is located in the State of Kentucky.

Accordingly, pursuant to 28 U.S.C. § 1332(c)(1), Defendant Paschall is a citizen of the State of

Kentucky and is a not a citizen of the State of Texas.

           10.      Defendant Dirie is a citizen of the State of Georgia and was a citizen of the State of

Georgia at the time Plaintiff’s Petition was filed in the Dallas District Court and at the time this

case was removed to this Court. Defendant Dirie was domiciled and resided in the State of Georgia

and had the intent to remain in the State of Georgia indefinitely.

           11.      Because Plaintiff is a citizen of the State of Texas, Defendant Paschall is a citizen

of the State of Kentucky, and Defendant Dirie is a citizen of the State of Georgia—complete

diversity of citizenship exists pursuant to 28 U.S.C. § 1332.




1
    See Plaintiff’s Petition at pp. 1-2, par. 3.
2
    See Preston v. Tenet Healthsystem Mem’l Med. Ctr., Inc., 485 F.3d 793, 797-98 (5th Cir. 2007).
DEFENDANT PASCHALL TRUCK LINES, INC.’S NOTICE OF REMOVAL                                             Page 3
         Case 3:21-cv-00240-B Document 1 Filed 02/03/21                     Page 4 of 5 PageID 4



             F. THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

            12.        In his Petition, Plaintiff states that he seeks monetary relief over $1,000,000. 3 As

such, Plaintiff seeks to recover damages in excess of $75,000.

            13.        Based on the aforementioned facts, the current state court action may be removed

to the United States District Court for the Northern District of Texas, Dallas Division, by

Defendant Paschall in accordance with the provisions of 28 U.S.C. § 1441(a) because: (i) this

action is a civil action pending within the jurisdiction of the United States District Court for the

Northern District of Texas; (ii) this action is between citizens of different states; and (iii) the

amount in controversy will exceed $75,000, exclusive of interest and costs.

                                    G. FILING OF REMOVAL PAPERS

            14.        Pursuant to 28 U.S.C. § 1446(d), Defendant Paschall provided written notice of the

filing of its original Notice of Removal to all counsel of record, and Defendant filed a copy of the

original notice of removal with the Clerk of the 116th Judicial District Court of Dallas County,

Texas, where this action was originally commenced.

                                              H. JURY DEMAND

            15.        Plaintiff and Defendant Paschall both demanded a trial by jury in the state-court

action.

                                               I. CONCLUSION

            16.        Defendant hereby removes the above-captioned action from 116th Judicial District

Court of Dallas County, Texas, and requests that further proceedings be conducted in the United

States District Court for the Northern District of Texas, Dallas Division, as provided by law.




3
    See, id. at p. 1, par. 2.
DEFENDANT PASCHALL TRUCK LINES, INC.’S NOTICE OF REMOVAL                                             Page 4
     Case 3:21-cv-00240-B Document 1 Filed 02/03/21              Page 5 of 5 PageID 5



                                           Respectfully submitted,

                                           MAYER LLP
                                           750 North St. Paul Street, Ste. 700
                                           Dallas, Texas 75201
                                           214.379.6900 / 214.379.6939 (fax)

                                           By:     /s/ Zach T. Mayer
                                                   Zach T. Mayer
                                                   State Bar No. 24013118
                                                   zmayer@mayerllp.com
                                                   Yevgen “Eugene” V. Olshevskyy
                                                   State Bar No. 24083600
                                                   eolshevskyy@mayerllp.com

                                           ATTORNEYS FOR DEFENDANT
                                           PASCHALL TRUCK LINES, INC.




                               CERTIFICATE OF SERVICE

       This is to certify that on the 3rd day of February, 2021, a true and correct copy of the
foregoing has been forwarded to all counsel of record as follows:

 Via ECF
 Sadat Montgomery
 Montgomery Law, PLLC
 2777 N. Stemmons Fwy., Ste. 1100
 Dallas, TX 75207
 sadat@montgomeryfirm.com
 lit@montgomeryfirm.com
 Attorney for Plaintiff


                                                   /s/ Zach T. Mayer
                                                   Zach T. Mayer




DEFENDANT PASCHALL TRUCK LINES, INC.’S NOTICE OF REMOVAL                                 Page 5
